NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Doris Lee on August 26, 2022.
The application has been amended as follows: 
Cancel claims 1-56.
Insert new claims 57-59 as follows and ALLOW:
57.	(New)    “A solid form of Compound 1 having the formula:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 Compound 1,
wherein the solid form is crystalline, and has characteristic XRPD peaks at about 13.9, about 19.0, and about 21.5 degrees 2-theta.”  
58.	(New)    “The solid form of claim 57, wherein the solid form has further characteristic XRPD peaks at about 4.7, about 9.3, about 15.8, about 18.6, and about 27.4 degrees 2-theta.”
59.	(New)    “The solid form of claim 57, wherein the solid form has further characteristic XRPD peaks at about 4.7, about 9.3, about 12.4, about 13.1, about 14.8, about 15.8, about 16.3, about 18.1, about 18.6, about 19.5, about 21.8, about 22.1, about 22.4, about 23.0, about 23.3, about 23.5, about 23.8, about 24.6, about 25.5, about 26.4, about 27.0, about 27.4, about 27.5, about 28.1, about 29.4, about 29.8, about 29.9, about 31.4, about 32.7, about 34.4, about 35.9, about 36.4, about 37.7, and about 39.6 degrees 2-theta.”

Reasons for Allowance
The claimed invention is drawn to a solid crystalline form of a single compound (Compound 1) having a specified XRPD.  The closest prior art is Smid et al (WO 2012/004373; of record) which teach the instantly claimed Compound 1, wherein it would have been obvious to formulate said compound in solid crystalline form.  Despite the foregoing, there is nothing to suggest and it could not have been predicted that said compound would exhibit the instantly claimed XRPD peaks.  As such, the claimed compound is free of the art and non-obvious.  And since the claimed compound contains written support and is enabled, the claims are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611